Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments dated January 14, 2021.
Claims 1-4, 6, 7, and 9-11 are pending.

Claim Objections
Claim 6 is objected to because of the following informalities:  the claim depends from cancelled claim 5.  The Examiner assumes this is intended to be dependent from claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6, 7, and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 uses the terminology “ultra superfine”, which is not a term of art and does not have any particular meaning.  A person having ordinary skill in the art cannot 
Claim 1 also states an “imaging unit applied to an insertion tip portion of a videoscope” where it is now unclear as to whether or not the insertion tip portion of the videoscope is a structural component of the claim.  Being part of the preamble, the assumption is this is not the intention.  Also, the use of the term “applied” creates ambiguity with regards to claim 11 because the inclusion of the videoscope is redundant.  The Examiner assumes that the claim is directed to an “imaging unit configured to be applied to an insertion tip” or an “imaging unit for use in an insertion tip”.  Appropriate correction is required.
Claim 11 refers to claim 1 to 10 where some of those claims have been cancelled.  The claim should only refer to claims that are still pending.  Appropriate correction is required.
Claim 11 also states “the ultra superfine imaging unit being provided in the insertion tip point of the insertion portion” and “wherein the ultra superfine imaging unit is applied to the insertion tip portion of the insertion portion.”  These seem to be the same limitation such that the Examiner does not know does not know what Applicant intended by including both recitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 4,788,967) in view of Sonnenschein et al. (US 2011/0063428), Kennedy, II et al. (US 2013/0172673), and Siegmund et al. (US 5,423,312).
Regarding Claim 1, Ueda discloses:
An ultra superfine imaging unit, the ultra superfine imaging unit comprising: 
a case main body (24a) having a shape of a hollow cylinder and arrangeable in the insertion tip portion (see Fig. 6 showing the body and Col 3 Line 49 describing the body as cylindrical); 
one or more light emitting portions (44) accommodated in the case main body and configured to output light to an observation object; and 
a light receiving portion (43) accommodated in the case main body and configured to receive input of an image from the observation object illuminated with light (Col 3 Lines 62-64), 
Ueda does not explicitly disclose wherein the imaging unit is applied to an insertion tip portion of a videoscope, the insertion tip portion having an external size set to a range of 1.6 millimeter to 3.2 millimeters; wherein the one or more light emitting portions are arranged along a circumference of the light receiving portion inside the case main body, further comprising a holder having a shape of a hollow square prism and configured to hold the light emitting portion and the one or more light receiving portion inside the case main body, wherein the holder comprises four wall portions opposed to each other in parallel in such a manner as to divide an inside of the case 
Sonnenschein teaches making endoscopic devices without working channels as small as 2.11 mm (see Paragraph 0008), which are achieved by using image sensor at the distal end.  Such sensors have become standard in the art as a replacement for optical fibers.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ueda’s device to include a sensor instead of optical fibers, which then allows the device to be made as small as about 2 mm.
Kennedy teaches using a square camera train holder (1802, see Fig. 19) with four parallel walls for holding the image sensor and accompanying optics.  Ueda already discloses a holder for the imaging portion (46), and Kennedy’s square holder is suited to hold square sensors as would be understood by a person having ordinary skill in the art.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ueda’s device to use Kennedy’s square holder to hold common, square imaging sensors.  Such a modification holds the components in a fixed configuration as is known in the art.


Regarding Claim 2, Ueda as modified discloses wherein the one or more light emitting portions are arranged along the circumference of the light receiving portion at regular intervals and concentrically (see Siegmund Fig. 7).

Regarding Claim 3, Ueda as modified discloses wherein the one or more light emitting portion is arranged along the circumference of the light receiving portion continually and concentrically (see Siegmund Fig. 7).

Regarding Claim 4, Ueda as modified discloses wherein the one or more light emitting portions are arranged along the circumference of the light receiving portion at regular intervals (see Siegmund Fig. 7).

Claim 6, Ueda as modified discloses wherein a total length of the insertion tip portion in an insertion direction of the videoscope is set to a range of 3.0 mm to 4.0 mm (see Sonnenschein Paragraphs 0183-0185 discussing various sized tips).

Regarding Claim 7, Ueda as modified discloses wherein a light guide formed of one or more optical fibers (Ueda 34) and a light source (Ueda’s 34 are described as light guides) are connected to the one or more light emitting portion, one end of the light guide is accommodated in the case main body (as shown in Ueda Fig. 6, the distal end of the light guide is housed within 24a), an other end of the light guide is configured to receive input of light from the light source, light input to the other end is transmitted along the light guide and is output from the one end (Ueda’s light guides 34 operate as is known in the art with light propagating along the fiber from the proximal source to the distal end).

Regarding Claim 9, Ueda as modified discloses wherein an objective lens and a sensor are provided in the light receiving portion (this can be seen in Kennedy, for example, with lens 1816 and sensor 1812, and the image of the observation object is input to the sensor via the objective lens and is converted into an electric signal by the sensor (Kennedy’s sensor is a CMOS sensor that generates an electric signal as is known in the art).

Claim 10, Ueda as modified discloses wherein the case main body has an inner circumferential surface and an outer circumferential surface, and the inner circumferential surface and the outer circumferential surface have a shape of a smooth cylinder (Ueda’s outer surface is smooth as seen in Fig. 6; when combined with Siegmund, Siegmund discloses a smooth inner surface as seen in Fig. 7).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 4,788,967), Sonnenschein et al. (US 2011/0063428), Kennedy, II et al. (US 2013/0172673), and Siegmund et al. (US 5,423,312), as applied to claim 1 above, and further in view of Amano et al. (US 2007/0249904).
Ueda, Sonnenschein, Kennedy, and Siegmund disclose the invention substantially as claimed as stated above; however, they do not explicitly disclose a video unit configured to display a color image of the observation object on a display screen; an angle adjustment unit configured to adjust an orientation of the display screen; a scope unit comprising an insertion portion insertable into a body; the ultra superfine imaging unit being provided in the insertion tip point of the insertion portion; and a connection mechanism configured to detachably connect the angle adjustment unit and the scope unit, wherein the ultra superfine imaging unit is applied to the insertion tip portion of the insertion portion.
Amano discloses a video unit (4), an angle adjustment unit (19), a scope unit (2/3) having an insertion portion (2), a connection mechanism for detachably connecting the angle adjustment unit to the scope unit (see Paragraph 0086), and wherein the imaging unit is applied to the insertion tip portion (5).  Color imaging is standard in the .

Response to Arguments
Applicant's arguments filed January 14, 2021, have been fully considered but they are not persuasive. The Examiner notes that Applicant’s disclosed device does not present any patentable distinctions over the prior art.  The use of a centralized imaging portion with illumination fibers around the perimeter is shown both in Siegmund (see the rejection above) and in Forkey (previously present in the Conclusion of the Non-Final Rejection dated October 14, 2020).  Both Siegmund and Forkey use older technology of lenses to relay the image to the proximal end.  Similarly, Ueda uses fiber optics to do the same.  An alternative to these technologies that has become increasingly more common is the use of sensors for acquiring an image.  Sonnenschein and Kennedy are examples of such devices, but imaging sensors represent the state of the art generally.  When using such a sensor, a casing or holder is used to contain the sensor and any other components (leading optics, cover glass, etc.).  Applicant’s device is basically just .
The claims are not in condition for allowance at this time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamamoto et al. (US 2007/0008407) disclosing a holder for optics and an imaging sensor similar to that claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878.  The examiner can normally be reached on Mon-Fri 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795